DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-14 which have been found to be allowable over the prior art.  The claims when take individually and as a combination have not been found in the either non-patent literature nor patents.  The claimed subject matter encompasses in part: “medical manipulator system comprising: an elongated manipulator that has a flexible portion and that has one or more joints at a distal end; a manipulator channel that passes through the manipulator; a route that is provided in the manipulator channel along a longitudinal direction; a shape sensor that is provided so as to move in an interior of the route, and that has one or more detection points that is configured to detect shape information of the manipulator channel; a shape-sensor driving portion that is configured to cause the shape sensor to be driven forward and backward along the longitudinal direction of the route; a manipulator driving portion that is configured to drive the manipulator; and a controller that is configured to control the manipulator and the shape sensor, wherein the controller is provided with a one or more processors, the one or more processors are configured to: calculate longitudinal-direction positional information of the shape sensor on the basis of a driven amount of the shape-sensor driving portion, estimate a bent shape of the manipulator on the basis of the detected shape information of the manipulator channel and the calculated longitudinal-direction positional information of the shape sensor, calculate a control parameter of the manipulator from the estimated bent-shape information of the manipulator, and a manipulator controller that controls the manipulator on the basis of the calculated control parameter.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664